PER CURIAM.
Upon examination of the record-on-appeal in the above entitled cause, it appears that appellant is attempting to appeal to this Court an unsigned Circuit Court Minute Book entry as a final judgment
This Court held in Egantoff v. Herring, Fla.App.1965, 177 So.2d 260, that such unsigned Minute Book entry was not an ap-pealable final order or judgment as contemplated by Rules 3.2(b) and 1.3, Florida Appellate Rules, 31 F.S.A., and that therefore an attempted appeal therefrom would have to be dismissed.'
The Egantoff holding of this Court was upheld by the Supreme Court of Florida in State of Florida ex rel. Herring v. Allen, et al., opinion filed May 25, 1966, Fla., 189 So.2d 363.
For the foregoing stated reasons, the appeal herein is dismissed ex mero motu.
ALLEN, C. J., and SHANNON and PIERCE, JJ., concur.